DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.
Response to Amendment and Status of Claims
The amendments to the claims filed February 18, 2021 are acknowledged. Claims 1 and 37 are amended. No new matter has been added. Claims 4, 36 and 38 have been cancelled. Claims 1, 3, 5-6, 8, 23-24, 37, and 39-44 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 37, and therefore dependent claims 3, 5-6, 8, 23-24 and 39-44, respectively, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and 37, the claim recites “a composition” and also “wherein the composition produces…a sintered product”. It is unclear what the inventor or a joint inventor regards as the invention, the powder composition or the process to produce the sintered product, so that it can be determined whether the claimed invention meets all the criteria for patentability. A claim to a composition of matter so long as it is clear that the claim is directed to the product and not the process (see MPEP 2173.05); however in this case, it is unclear if the claim is directed to the product (powder composition) or the process (injection molding and sintering of the powder to produce a sintered product). Additionally, it is unclear what features are required by the claim, 1) a powder composition comprising characteristics which are configured to and capable of forming the claimed sintered product, or 2) the sintered product wherein the powder characteristics, injection molding and sintering temperatures would be considered product-by-process limitations. In consideration to previous claim sets and the original presentation of the claims, Examiner interprets the claims to be directed to the powder composition, such that the processing and sintered product limitations are functionalities of the powder composition and are to be regarded as intended use limitations, such that the powder composition must be configured and capable of producing the sintered products with the designated hardnesses.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, 8, 23-24, 37 and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (previously cited, US 20090297396 A1) in view of Cho (JP 2001303218 A, cited by Applicant, English Machine Translation provided).
Regarding Claim 1, Lee discloses a composition comprising:
a thermoplastic binder, and metal particulates consisting of an alloy containing iron (“alloy powder…and a binder” [0009]; “most important work in the mixing process is to select a suitable binder” [0027]; “mixture of ethylene vinyl acetate (EVA) of 20wt% and paraffin wax of 80wt%” [0029]; this is a thermoplastic binder; “uses powder having an alloy composition…including Fe” [0026]; see Table 1), 
wherein the metal particulates are present in an amount of about 45 vol% to about 75 vol% of the composition (“alloy powder…and a binder” [0009]; “volume fraction of the binder may range from 30 to 50%” [0028]; this would give 50-70vol% alloy powder). 
Lee is silent towards the crystallinity and thermodynamic characteristics of the powder.
Cho discloses a similar alloy composition consisting of amorphous powder (“Fe-Cr bulk amorphous alloy” [0001]; “Fe-Cr based amorphous alloys…containing…C and B in an alloy system containing….Fe-Cr-TM (TM=…Mo” [0007]; see full amorphous XRD pattern in Fig. 5; “a powder form of an alloy powder of the present invention…for molding and sintering the powder” [0023]), wherein the amorphous powder comprises a DSC endothermic peak between 650-700°C (see Fig. 3, for example x=4 has an endothermic peak at approximately ~950K which would be 676°C; Furthermore, it would be 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the fully amorphous metal alloy with the corresponding DSC characteristics, as taught by Cho, for the invention disclosed by Lee, such that the composition is free of crystalline alloy particulate material. One would be motivated to use the powder by Cho in order to produce a part with high strength, high corrosion resistance, and excellent amorphous formability (see teaching by Cho above).

Lee further teaches wherein the composition is configured to be injection molded in order to produce a sintered product (“mixing powder with a binder…injection molding the mixture…sintering…thereby manufacturing a product having a net shape that hardly needs finishing processing” [0003]; see also para. [0009]), but does not expressly disclose sintered products of the claimed hardness values at the specified temperatures. However, in regards to the limitation:
 “wherein the composition produces by metal injection molding:
	(1) a first sintered product having a first Vickers hardness in the range of 890-926Hv when sintered at 1120C, and

the claim has been interpreted as being directed to the composition comprising a powder, as opposed to the sintered product, such that the composition need only be configured to produce the sintered product claimed (see claim interpretation above in 112b rejection). As such, the sintering and injection molding process limitations are considered intended use limitations, and a functionality of the composition. The limitations directed to the composition have been met (binder type and amount – disclosed by Lee), and metal particulate chemistry (composition – disclosed by Lee and taught by Cho, and DSC characteristics – taught by Cho), and structure (amorphicity – taught by Cho). It would have therefore been obvious to one of ordinary skill in the art at the time that the invention was filed that the composition of Lee in view of Cho be configured to produce the claimed product, with the claimed hardness ranges, when sintered at the specified temperatures. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
In the interest of the clarity of the record, the claimed feature “wherein the composition produces by metal injection molding: (1) a first sintered product having a first Vickers hardness in the range of 890-926Hv when sintered at 1120C, and (2) a second sintered product having a second Vickers hardness in the range of 1133-1197HV when sintered at about 1145C”, is functional language directed to an intended use of the claimed composition. The claims have been interpreted as being directed to the composition comprising a powder, as opposed to the sintered product or process to form the sintered product, such that the composition need only be configured to produce the sintered product claimed (see claim interpretation above in 112b rejection). To be clear, all limitations of the powder composition as claimed are met by Lee in view of the teachings of Cho, and it would be obvious that an identical powder composition as that which is claimed would produce an identical part when sintered at 1120C and 1145C as claimed, and therefore produce parts with the claimed hardness ranges.

Regarding Claims 37 and 39, Lee discloses a composition comprising:

wherein the metal particulates are present in an amount of about 45 vol% to about 75 vol% of the composition (“alloy powder…and a binder” [0009]; “volume fraction of the binder may range from 30 to 50%” [0028]; this would give 50-70vol% alloy powder), and
Lee is silent towards the crystallinity and thermodynamic characteristics (Claim 39) of the powder.
Cho discloses a similar alloy composition consisting of amorphous powder (“Fe-Cr bulk amorphous alloy” [0001]; “Fe-Cr based amorphous alloys…containing…C and B in an alloy system containing….Fe-Cr-TM (TM=…Mo” [0007]; see full amorphous XRD pattern in Fig. 5; “a powder form of an alloy powder of the present invention…for molding and sintering the powder” [0023]; HV of 1300 [0024]), wherein the amorphous powder comprises a DSC endothermic peak between 650-700°C (see Fig. 3, for example x=4 has an endothermic peak at approximately ~950K which would be 676°C; Furthermore, it would be expected that the alloys of Cho would have the same endothermic peaks as the claimed invention because the composition and crystallinity are identical to that which is claimed (i.e., amorphous and Fe-containing); When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01). Cho teaches than an alloy of this composition and crystallinity is highly corrosion resistant and high strength and excellent in amorphous formability which is capable of forming larger parts (“high corrosion resistance, high strength Fe-Cr based bulk amorphous alloy having excellent amorphous forming ability” [0001]; “small amorphous formability, the obtained amorphous alloy shape is limited” [Overview]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the fully amorphous metal alloy (Claim 37) with the corresponding DSC characteristics (Claim 39), as taught by Cho, for the invention disclosed by Lee, such that the composition is free of crystalline alloy particulate material. One would be motivated to use the powder of Cho in order to 
Lee further teaches wherein the composition is configured to be injection molded in order to produce a sintered product (“mixing powder with a binder…injection molding the mixture…sintering…thereby manufacturing a product having a net shape that hardly needs finishing processing” [0003]; see also para. [0009]), but does not expressly disclose sintered products of the claimed hardness values at the specified temperatures. However, in regards to the limitation:
 “wherein the composition produces by metal injection molding:
	(1) a first sintered product having a first Vickers hardness in the range of 890-926Hv when sintered at 1120C, and
	(2) a second sintered product having a second Vickers hardness in the range of 1133-1197HV when sintered at about 1145C”,
the claim has been interpreted as being directed to the composition comprising a powder, as opposed to the sintered product, such that the composition need only be configured to produce the sintered product claimed (see claim interpretation above in 112b rejection). As such, the sintering and injection molding process limitations are considered intended use limitations, and a functionality of the composition. The limitations directed to the composition have been met (binder type and amount – disclosed by Lee), and metal particulate chemistry (composition – disclosed by Lee and taught by Cho, and DSC characteristics – taught by Cho), and structure (amorphicity – taught by Cho). It would have therefore been obvious to one of ordinary skill in the art at the time that the invention was filed that the composition of Lee in view of Cho be configured to produce the claimed product, with the claimed hardness ranges, when sintered at the specified temperatures. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
In the interest of the clarity of the record, the claimed feature “wherein the composition produces by metal injection molding: (1) a first sintered product having a first Vickers hardness in the range of 890-926Hv when sintered at 1120C, and (2) a second sintered product having a second Vickers hardness in 

Regarding Claim 3, Lee in view of Cho disclose wherein the amorphous alloy further includes Cr, Mo, B and C or combinations thereof (Lee, “40 to 75 wt % selected from the group consisting of Fe… 20 wt % or more selected from Mo, Cr…2 to 14 wt % selected from B, C…alloy powder” [0009]; Cho, “Fe-Cr based amorphous alloys…containing…C and B in an alloy system containing….Fe-Cr-TM (TM=…Mo” [0007]; Cho, see composition described in Fig. 5).

Regarding Claims 5 and 40, Lee discloses wherein the metal particulates have a spherical or rounded geometry (“shape of the alloy powder…spherical shape” [0026]).

Regarding Claims 6 and 43, Lee discloses wherein the metal particulates have a size of about 1 micron to about 75 microns (“particle size of the alloy powder may range from 0.01 to 100 um” [0014]).

Regarding Claims 8 and 44, Lee discloses wherein the composition is in the form of granules (“shape of the alloy powder…spherical shape” [0026]; powder comprises granules).

Regarding Claims 23 and 41, Lee discloses wherein the thermoplastic binder is a thermoplastic binder which is a mixture of ethyl vinyl acetate and paraffin (“mixture of ethylene vinyl acetate (EVA) of 20wt% and paraffin wax of 80wt%” [0029]).

.

Claims 1, 3, 5-6, 8, 23-24, 37 and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Lee.
Regarding Claim 1, Cho discloses a composition comprising:
metal particulates consisting of an amorphous alloy containing iron and wherein the composition is free of a crystalline alloy particulate material (“Fe-Cr bulk amorphous alloy” [0001]; “Fe-Cr based amorphous alloys…containing…C and B in an alloy system containing….Fe-Cr-TM (TM=…Mo” [0007]; see full amorphous XRD pattern in Fig. 5; “a powder form of an alloy powder of the present invention…for molding and sintering the powder” [0023]; “alloy of the present invention has characteristics suitable for…precision equipment…piping requiring corrosion résistance…possible to manufacture a component of a specific shape by a method of filling a powder form of an alloy powder of the present invention obtained in powder form or an alloy obtained in a form other than powder into a mold for molding and sintering the powder” [0023]), 
wherein the amorphous powder comprises a DSC endothermic peak between 650-700°C (see Fig. 3, for example x=4 has an endothermic peak at approximately ~950K which would be 676°C; Furthermore, it would be expected that the alloys of Cho would have the same endothermic peaks as the claimed invention because the composition and crystallinity are identical to that which is claimed (i.e., amorphous and Fe-containing); When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).
While Cho discloses the powder may be used for molding, Cho is silent towards the details of the powder in terms of injection molding configurations (i.e., binder, metallic particle vol%, particle size).
Lee discloses a similar invention wherein an Fe-based alloy powder is configured for injection molding (“manufacturing…precision part…alloy powder…binder, performing an injection molding on the 
Lee teaches wherein such a powder composition is configured for injection molding by setting the composition to have spherical particles of 0.01-100um (“shape of the alloy powder…spherical shape…average particle size…100um or less for a high sintering density and a high numerical precision…particle of 40um or less” [0026]; “average particle size of the alloy powder may range from 0.01 to 100um…less than 0.01um may cause significant increase in manufacturing cost….more than 1000um cannot obtain enough precision and desired properties” [0014]), and to comprise 30-50vol% thermoplastic binder of EVA and paraffin, and specifically 20% EVA and 80% paraffin (“most important work in the mixing process is to select a suitable binder” [0027]; “formability is guaranteed during the injection molding…volume fraction of the binder may range from 30% to 50%” [0028]; “mixture of ethylene vinyl acetate (EVA) of 20wt% and paraffin wax of 80wt%” [0029]; EVA and paraffin mixture would be a thermoplastic binder; 30-50% binder would give 50-70vol% alloy powder). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the powder configurations, such as 30-50vol% binder comprising 20% EVA and 80% paraffin wax (or 50-70vol% alloy powder), and 0.01-100um spherical metal alloy particles, as taught by Lee, for the amorphous alloy composition disclosed by Cho. One would be motivated to use these composition parameters in order to suitably make a part by injection molding (see teachings above by Lee, specifically wherein the binder type and amount is specific to producing a composition with good formability for the injection molding process), and to easily and efficiently manufacture a part which has high precision shape (see teachings above by Lee, specifically, wherein the particle size and shape 
In regards to the limitation “wherein the composition produces by metal injection molding:
	(1) a first sintered product having a first Vickers hardness in the range of 890-926Hv when sintered at 1120C, and
	(2) a second sintered product having a second Vickers hardness in the range of 1133-1197HV when sintered at about 1145C”,
The claims have been interpreted as being directed to the composition comprising a powder, as opposed to the sintered product, such that the composition need only be configured to produce the sintered product claimed (see claim interpretation above in 112b rejection). As such, the sintering and injection molding process limitations are considered intended use limitations, and a functionality of the composition. The limitations directed to the composition have been met (binder type and amount, and metal particulate chemistry (composition and DSC characteristics) and structure (amorphicity). It would have been obvious to one of ordinary skill in the art at the time that the invention was filed that the composition of Cho in view of Lee be configured to produce the claimed product, with the claimed hardness ranges, when sintered at the specified temperatures. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
In the interest of the clarity of the record, the claimed feature “wherein the composition produces by metal injection molding: (1) a first sintered product having a first Vickers hardness in the range of 890-926Hv when sintered at 1120C, and (2) a second sintered product having a second Vickers hardness in the range of 1133-1197HV when sintered at about 1145C”, is functional language directed to an intended use of the claimed composition. The claims have been interpreted as being directed to the composition comprising a powder, as opposed to the sintered product or process to form the sintered product, such that the composition need only be configured to produce the sintered product claimed (see claim interpretation above in 112b rejection). To be clear, all limitations of the powder composition as claimed are met by Cho in view of the teachings of Lee, and it would be obvious that an identical powder 

Regarding Claims 37 and 39, Cho discloses a composition comprising:
metal particulates comprising of an amorphous alloy containing iron and wherein the composition is free of a crystalline alloy particulate material (“Fe-Cr bulk amorphous alloy” [0001]; “Fe-Cr based amorphous alloys…containing…C and B in an alloy system containing….Fe-Cr-TM (TM=…Mo” [0007]; see full amorphous XRD pattern in Fig. 5; “a powder form of an alloy powder of the present invention…for molding and sintering the powder” [0023]; “alloy of the present invention has characteristics suitable for…precision equipment…piping requiring corrosion résistance…possible to manufacture a component of a specific shape by a method of filling a powder form of an alloy powder of the present invention obtained in powder form or an alloy obtained in a form other than powder into a mold for molding and sintering the powder” [0023]), 
wherein (Claim 39) the amorphous powder comprises a DSC endothermic peak between 650-700°C (see Fig. 3, for example x=4 has an endothermic peak at approximately ~950K which would be 676°C; Furthermore, it would be expected that the alloys of Cho would have the same endothermic peaks as the claimed invention because the composition and crystallinity are identical to that which is claimed (i.e., amorphous and Fe-containing); When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).
While Cho discloses the powder may be used for molding, Cho is silent towards the details of the powder in terms of injection molding configurations (i.e., binder, metallic particle vol%, particle size).
Lee discloses a similar invention wherein an Fe-based alloy powder is configured for injection molding (“manufacturing…precision part…alloy powder…binder, performing an injection molding on the mixture to form injection moldings…sintering the injection moldings” Abstract; “Fe-Cr-based alloy powder in a metal injection part” [0001]) in order to easily and continuously manufacture differently sized parts with reduced pores and at lower cost and increased productivity (“metal injection molding…capable of 
Lee teaches wherein such a powder composition is configured for injection molding by setting the composition to have spherical particles of 0.01-100um (“shape of the alloy powder…spherical shape…average particle size…100um or less for a high sintering density and a high numerical precision…particle of 40um or less” [0026]; “average particle size of the alloy powder may range from 0.01 to 100um…less than 0.01um may cause significant increase in manufacturing cost….more than 1000um cannot obtain enough precision and desired properties” [0014]), and to comprise 30-50vol% thermoplastic binder of EVA and paraffin, and specifically 20% EVA and 80% paraffin (“most important work in the mixing process is to select a suitable binder” [0027]; “formability is guaranteed during the injection molding…volume fraction of the binder may range from 30% to 50%” [0028]; “mixture of ethylene vinyl acetate (EVA) of 20wt% and paraffin wax of 80wt%” [0029]; EVA and paraffin mixture would be a thermoplastic binder; 30-50% binder would give 50-70vol% alloy powder). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the powder configurations, such as 30-50vol% binder comprising 20% EVA and 80% paraffin wax (or 50-70vol% alloy powder), and 0.01-100um spherical metal alloy particles, as taught by Lee, for the amorphous alloy composition disclosed by Cho. One would be motivated to use these composition parameters in order to suitably make a part by injection molding (see teachings above by Lee, specifically wherein the binder type and amount is specific to producing a composition with good formability for the injection molding process), and to easily and efficiently manufacture a part which has high precision shape (see teachings above by Lee, specifically, wherein the particle size and shape contributes to producing a high precision shape), with the benefit having properties of a bulk amorphous alloy. 
In regards to the limitation “wherein the composition produces by metal injection molding:

	(2) a second sintered product having a second Vickers hardness in the range of 1133-1197HV when sintered at about 1145C”,
The claims have been interpreted as being directed to the composition comprising a powder, as opposed to the sintered product, such that the composition need only be configured to produce the sintered product claimed (see claim interpretation above in 112b rejection). As such, the sintering and injection molding process limitations are considered intended use limitations, and a functionality of the composition. The limitations directed to the composition have been met (binder type and amount, and metal particulate chemistry (composition and DSC characteristics) and structure (amorphicity). It would have been obvious to one of ordinary skill in the art at the time that the invention was filed that the composition of Cho in view of Lee be configured to produce the claimed product, with the claimed hardness ranges, when sintered at the specified temperatures. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
In the interest of the clarity of the record, the claimed feature “wherein the composition produces by metal injection molding: (1) a first sintered product having a first Vickers hardness in the range of 890-926Hv when sintered at 1120C, and (2) a second sintered product having a second Vickers hardness in the range of 1133-1197HV when sintered at about 1145C”, is functional language directed to an intended use of the claimed composition. The claims have been interpreted as being directed to the composition comprising a powder, as opposed to the sintered product or process to form the sintered product, such that the composition need only be configured to produce the sintered product claimed (see claim interpretation above in 112b rejection). To be clear, all limitations of the powder composition as claimed are met by Cho in view of the teachings of Lee, and it would be obvious that an identical powder composition as that which is claimed would produce an identical part when sintered at 1120C and 1145C as claimed, and such that it would therefore produce parts with the claimed hardness ranges. 



Regarding Claims 5 and 40, Cho in view of Lee disclose wherein the metal particulates have a spherical or rounded geometry (Lee, “shape of the alloy powder…spherical shape” [0026]).

Regarding Claims 6 and 43, Cho in view of Lee disclose wherein the metal particulates have a size of about 1 micron to about 75 microns (Lee, “particle size of the alloy powder may range from 0.01 to 100 um” [0014]; “particle of 40um or less” [0026]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claims 8 and 44, Cho in view of Lee disclose wherein the composition is in the form of granules (Lee, “shape of the alloy powder…spherical shape” [0026]; powder comprises granules).

Regarding Claims 23 and 41, Cho in view of Lee disclose wherein the thermoplastic binder is a thermoplastic binder which is a mixture of ethyl vinyl acetate and paraffin (Lee, “mixture of ethylene vinyl acetate (EVA) of 20wt% and paraffin wax of 80wt%” [0029]).

Regarding Claim 24 and 42, Cho in view of Lee disclose wherein the thermoplastic binder is a thermoplastic binder which is a mixture of 20wt% ethyl vinyl acetate and 80wt% paraffin (Lee, “mixture of ethylene vinyl acetate (EVA) of 20wt% and paraffin wax of 80wt%” [0029]).

Claims 1, 3, 5-6, 8, 23-24, 37 and 39-44 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Lee and Prest (US 20140010968 A1).
Regarding Claim 1, Cho discloses a composition comprising:

wherein the amorphous powder comprises a DSC endothermic peak between 650-700°C (see Fig. 3, for example x=4 has an endothermic peak at approximately ~950K which would be 676°C; Furthermore, it would be expected that the alloys of Cho would have the same endothermic peaks as the claimed invention because the composition and crystallinity are identical to that which is claimed (i.e., amorphous and Fe-containing); When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).
While Cho discloses the powder may be used for molding, Cho is silent towards the details of the powder in terms of injection molding configurations (i.e., binder, metallic particle vol%, particle size).
Lee discloses a similar invention wherein an Fe-based alloy powder is configured for injection molding (“manufacturing…precision part…alloy powder…binder, performing an injection molding on the mixture to form injection moldings…sintering the injection moldings” Abstract; “Fe-Cr-based alloy powder in a metal injection part” [0001]) in order to easily and continuously manufacture differently sized parts with reduced pores and at lower cost and increased productivity (“metal injection molding…capable of reducing a limitation on a size of the part, increasing a productivity, and providing the part having excellent properties at a low cost as compared with a conventional manufacturing method” [0001]; see also para. [0002]; “metal parts manufactured by the metal injection molding according to the present invention have advantages in that the limitation on sizes of the part is reduced…continuous production is 
Lee teaches wherein such a powder composition is configured for injection molding by setting the composition to have spherical particles of 0.01-100um (“shape of the alloy powder…spherical shape…average particle size…100um or less for a high sintering density and a high numerical precision…particle of 40um or less” [0026]; “average particle size of the alloy powder may range from 0.01 to 100um…less than 0.01um may cause significant increase in manufacturing cost….more than 1000um cannot obtain enough precision and desired properties” [0014]), and to comprise 30-50vol% thermoplastic binder of EVA and paraffin, and specifically 20% EVA and 80% paraffin (“most important work in the mixing process is to select a suitable binder” [0027]; “formability is guaranteed during the injection molding…volume fraction of the binder may range from 30% to 50%” [0028]; “mixture of ethylene vinyl acetate (EVA) of 20wt% and paraffin wax of 80wt%” [0029]; EVA and paraffin mixture would be a thermoplastic binder; 30-50% binder would give 50-70vol% alloy powder). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the powder configurations, such as 30-50vol% binder comprising 20% EVA and 80% paraffin wax (or 50-70vol% alloy powder), and 0.01-100um spherical metal alloy particles, as taught by Lee, for the amorphous alloy composition disclosed by Cho. One would be motivated to use these composition parameters in order to suitably make a part by injection molding (see teachings above by Lee, specifically wherein the binder type and amount is specific to producing a composition with good formability for the injection molding process), and to easily and efficiently manufacture a part which has high precision shape (see teachings above by Lee, specifically, wherein the particle size and shape contributes to producing a high precision shape), with the benefit having properties of a bulk amorphous alloy. 
In regards to the limitation “wherein the composition produces by metal injection molding:
	(1) a first sintered product having a first Vickers hardness in the range of 890-926Hv when sintered at 1120C, and
	(2) a second sintered product having a second Vickers hardness in the range of 1133-1197HV when sintered at about 1145C”,

Furthermore, Prest teaches a similar invention comprising metal particulates comprising or further consisting of an amorphous Fe-based powder (“providing a powder alloy composition of a bulk-solidifying amorphous alloy” [0011]; “the alloy composition…fully amorphous” [0044]; “composition can be…completely amorphous” [0054]; “amorphous alloy can comprise…Fe….amorphous alloy can be…iron-based” [0058]; “alloy systems…Fe-(Cr-Mo)-(C,B)-Tm” [0060]) and a binder (“in addition to the alloy powder composition…additional…materials, such as those from a binder” [0080]; “powders…combine the same into the form…using plastic or similar binder, as for example, polyethylene” [0101]; one of ordinary skill in the art would appreciate that polyethylene is a thermoplastic binder) which may be injection molded and sintered (“bulk amorphous alloys…soften and flow…allow for easy processing, such as by injection molding” [0053]; “alloy powder compositions can be used in….sintered…forms” [0093]). Prest teaches wherein such alloy compositions are capable of producing final hardness values such as 850HV or more, or also, at least 1100 HV (“Vickers hardness of at least…850HV…at least about 1100 HV” [0071]).
Thus, it would have been further obvious to one of ordinary skill in the art at the time that the invention was filed that the invention disclosed by Cho in view of Lee, be configured to produce products 
Furthermore, in the interest of the clarity of the record, the claimed feature “wherein the composition produces by metal injection molding: (1) a first sintered product having a first Vickers hardness in the range of 890-926Hv when sintered at 1120C, and (2) a second sintered product having a second Vickers hardness in the range of 1133-1197HV when sintered at about 1145C”, is functional language directed to an intended use of the claimed composition. The claims have been interpreted as being directed to the composition comprising a powder, as opposed to the sintered product or process to form the sintered product, such that the composition need only be configured to produce the sintered product claimed (see claim interpretation above in 112b rejection). To be clear, all limitations of the powder composition as claimed are met by Cho in view of the teachings of Lee, and it would be obvious that an identical powder composition as that which is claimed would produce an identical part when sintered at 1120C and 1145C as claimed, and such that it would therefore produce parts with the claimed hardness ranges, as also evidenced by Prest. 

Regarding Claims 37 and 39, Cho discloses a composition comprising:
metal particulates comprising of an amorphous alloy containing iron and wherein the composition is free of a crystalline alloy particulate material (“Fe-Cr bulk amorphous alloy” [0001]; “Fe-Cr based amorphous alloys…containing…C and B in an alloy system containing….Fe-Cr-TM (TM=…Mo” [0007]; see full amorphous XRD pattern in Fig. 5; “a powder form of an alloy powder of the present invention…for molding and sintering the powder” [0023]; “alloy of the present invention has characteristics suitable for…precision equipment…piping requiring corrosion résistance…possible to manufacture a component of a specific shape by a method of filling a powder form of an alloy powder of the present invention 
wherein (Claim 39) the amorphous powder comprises a DSC endothermic peak between 650-700°C (see Fig. 3, for example x=4 has an endothermic peak at approximately ~950K which would be 676°C; Furthermore, it would be expected that the alloys of Cho would have the same endothermic peaks as the claimed invention because the composition and crystallinity are identical to that which is claimed (i.e., amorphous and Fe-containing); When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).
While Cho discloses the powder may be used for molding, Cho is silent towards the details of the powder in terms of injection molding configurations (i.e., binder, metallic particle vol%, particle size).
Lee discloses a similar invention wherein an Fe-based alloy powder is configured for injection molding (“manufacturing…precision part…alloy powder…binder, performing an injection molding on the mixture to form injection moldings…sintering the injection moldings” Abstract; “Fe-Cr-based alloy powder in a metal injection part” [0001]) in order to easily and continuously manufacture differently sized parts with reduced pores and at lower cost and increased productivity (“metal injection molding…capable of reducing a limitation on a size of the part, increasing a productivity, and providing the part having excellent properties at a low cost as compared with a conventional manufacturing method” [0001]; see also para. [0002]; “metal parts manufactured by the metal injection molding according to the present invention have advantages in that the limitation on sizes of the part is reduced…continuous production is possible” [0017]; “metal injection molding…pores are minimized and near net shape products with high density can be manufactured” [0018]).  
Lee teaches wherein such a powder composition is configured for injection molding by setting the composition to have spherical particles of 0.01-100um (“shape of the alloy powder…spherical shape…average particle size…100um or less for a high sintering density and a high numerical precision…particle of 40um or less” [0026]; “average particle size of the alloy powder may range from 0.01 to 100um…less than 0.01um may cause significant increase in manufacturing cost….more than 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the powder configurations, such as 30-50vol% binder comprising 20% EVA and 80% paraffin wax (or 50-70vol% alloy powder), and 0.01-100um spherical metal alloy particles, as taught by Lee, for the amorphous alloy composition disclosed by Cho. One would be motivated to use these composition parameters in order to suitably make a part by injection molding (see teachings above by Lee, specifically wherein the binder type and amount is specific to producing a composition with good formability for the injection molding process), and to easily and efficiently manufacture a part which has high precision shape (see teachings above by Lee, specifically, wherein the particle size and shape contributes to producing a high precision shape), with the benefit having properties of a bulk amorphous alloy. 
In regards to the limitation “wherein the composition produces by metal injection molding:
	(1) a first sintered product having a first Vickers hardness in the range of 890-926Hv when sintered at 1120C, and
	(2) a second sintered product having a second Vickers hardness in the range of 1133-1197HV when sintered at about 1145C”,
Cho and Lee do not expressly disclose the claimed hardness values for a sintered product. However, the claims have been interpreted as being directed to the composition comprising a powder, as opposed to the sintered product, such that the composition need only be configured to produce the sintered product claimed (see claim interpretation above in 112b rejection). As such, the sintering and injection molding process limitations are considered intended use limitations, and a functionality of the composition. The limitations directed to the composition have been met (binder type and amount, and metal particulate chemistry (composition and DSC characteristics) and structure (amorphicity). It would 
Furthermore, Prest teaches a similar invention comprising metal particulates comprising or further consisting of an amorphous Fe-based powder (“providing a powder alloy composition of a bulk-solidifying amorphous alloy” [0011]; “the alloy composition…fully amorphous” [0044]; “composition can be…completely amorphous” [0054]; “amorphous alloy can comprise…Fe….amorphous alloy can be…iron-based” [0058]; “alloy systems…Fe-(Cr-Mo)-(C,B)-Tm” [0060]) and a binder (“in addition to the alloy powder composition…additional…materials, such as those from a binder” [0080]; “powders…combine the same into the form…using plastic or similar binder, as for example, polyethylene” [0101]; one of ordinary skill in the art would appreciate that polyethylene is a thermoplastic binder) which may be injection molded and sintered (“bulk amorphous alloys…soften and flow…allow for easy processing, such as by injection molding” [0053]; “alloy powder compositions can be used in….sintered…forms” [0093]). Prest teaches wherein such alloy compositions are capable of producing final hardness values such as 850HV or more, or also, at least 1100 HV (“Vickers hardness of at least…850HV…at least about 1100 HV” [0071]).
Thus, it would have been further obvious to one of ordinary skill in the art at the time that the invention was filed that the invention disclosed by Cho in view of Lee, be configured to produce products with the claimed hardness values, namely 850HV or more, or 1100 HV or more, as Prest has demonstrated that such compositions, and specifically alloy compositions substantially similar to Cho (Cho, “Fe-Cr based amorphous alloys…containing…C and B in an alloy system containing….Fe-Cr-TM (TM=…Mo” [0007]; Prest, “amorphous alloy can comprise…Fe….amorphous alloy can be…iron-based” [0058]; “alloy systems…Fe-(Cr-Mo)-(C,B)-Tm” [0060]), are capable and configured to produce parts of such hardness. One would additionally be motivated to modify a parts’ hardness according to the function of that part for different applications. 


Regarding Claim 3, Cho disclose wherein the amorphous alloy further includes Cr, Mo, B and C or combinations thereof (“Fe-Cr based amorphous alloys…containing…C and B in an alloy system containing….Fe-Cr-TM (TM=…Mo” [0007]; Cho, see composition described in Fig. 5).

Regarding Claims 5 and 40, Cho in view of Lee disclose wherein the metal particulates have a spherical or rounded geometry (Lee, “shape of the alloy powder…spherical shape” [0026]).

Regarding Claims 6 and 43, Cho in view of Lee disclose wherein the metal particulates have a size of about 1 micron to about 75 microns (Lee, “particle size of the alloy powder may range from 0.01 to 100 um” [0014]; “particle of 40um or less” [0026]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).



Regarding Claims 23 and 41, Cho in view of Lee disclose wherein the thermoplastic binder is a thermoplastic binder which is a mixture of ethyl vinyl acetate and paraffin (Lee, “mixture of ethylene vinyl acetate (EVA) of 20wt% and paraffin wax of 80wt%” [0029]).

Regarding Claim 24 and 42, Cho in view of Lee disclose wherein the thermoplastic binder is a thermoplastic binder which is a mixture of 20wt% ethyl vinyl acetate and 80wt% paraffin (Lee, “mixture of ethylene vinyl acetate (EVA) of 20wt% and paraffin wax of 80wt%” [0029]).

Response to Arguments
Applicant’s arguments, filed February 18, 2021, with respect to Claims 1 and 37 rejected under 35 U.S.C. 103 over Lee in view of Cho have been fully considered, but are respectfully not found persuasive. 
Applicant argues that the amendment to the claim regarding the sintered product, are functional limitations of the powder composition. The claims have been interpreted as thus, such that the powder composition be capable and configured to produce the claimed sintered product, as a functionality of the powder composition (see claim interpretation above in rejection of Claims 1 and 37). However, as detailed above in the 112(b) rejection, a claim to a composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process (see MPEP 2173.05), and it is unclear from the current claim language that the claim is directed to the product (powder composition) rather than the process (forming a sintered product). See above in 112b rejection for further details. To be clear, the claims have been interpreted such that the powder composition be configured to produce the sintered products with the claimed hardness, such that such configuration is considered a functionality of the powder (see above 103 rejection for details in Claims 1 and 37).
Applicant argues that the data in Table 2 and Table 4 illustrate that the powder of Lee cannot produce a sintered product of the claimed hardness values for the specified temperatures. This argument is not found persuasive, as the rejection is also made in view of Cho which describes the DSC data of the powder. One of ordinary skill in the art would appreciate that the DSC data provides chemical information, and that the alloy powders of Cho and that of the instant invention are substantially identical due to the composition and the DSC characteristics. It would be obvious that the powder composition of Lee in view of Cho, with substantially identical Fe-containing amorphous particulates and thermoplastic binder and amounts therefore, be capable and configured to produce the claimed hardness values therefore, and when sintered at the specified temperatures. 
Applicant argues that the endothermic peak data is for the entire powder composition, not just the amorphous alloy, and includes the thermoplastic binder. It is unclear if Applicant is arguing that the thermoplastic binder would affect the endothermic peak data at 650C-700C or not. Examiner notes that such thermoplastic binders would have burn-off well before reaching said temperatures of 650-700C, and therefore, the powder composition of Lee in view of Cho is expected to comprise the endothermic peaks as presented by Cho, even including the thermoplastic binder of Lee, as one of ordinary skill in the art would appreciate that the binder would not be expected to be present, and therefore substantially influence the endothermic peak, at 650-700C.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Binder (US 20110286873 A1): discloses overlapping compositional features, wherein a composition comprising Fe-containing metallic particulates and thermoplastic binder are configured to be used for injection molding and subsequent sintering (“composition includes the iron as the main particulate metallic material…composition conformed by…powder injection molding” Abstract; “injection molding, followed by sintering” [0008]; “when the composition of the invention is conformed by injection molding, the main particulate material (iron) presents, preferably, a particle size lying between about 5um and about 25um” [0046]; “when the conformation of the composition, previous to the sintering, is carried out by…injection molding, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735


/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731